Citation Nr: 0118690	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  99-03 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to compensation for a liver disability under 
38 U.S.C.A. § 1151 (West 1991) based on VA treatment in 
August 1996.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from July 1951 until July 
1955.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of October 1997 from the New York, New York Regional 
Office (RO) which denied entitlement to compensation for a 
liver disability under 38 U.S.C.A. § 1151.


REMAND
At the outset it is noted that this claim was filed prior to 
October 1, 1997.  As such, the statute that became effective 
as of that date is not for application.  That statute 
requires that there be an additional disability due to VA 
negligence or lack of proper care.  See 38 U.S.C.A. § 1151 
(West Supp. 2000).  The statute and regulations prior to that 
date are in effect and for application.  The appellant has 
been provided with these criteria, and accordingly the Board 
may proceed.  

The veteran underwent biopsy of the liver at a VA facility on 
August 21, 1996 pursuant to alcoholic liver disease, 
subsequent to which he developed complications, including 
pneumonia, leading to an extended hospital stay.  He now 
asserts that the VA punctured his liver during the biopsy, 
and that this led to excessive bleeding, extreme pain, weight 
loss and infection requiring prolonged hospitalization.  He 
contends that he continues to be treated for residuals of 
that injury, and has developed a chronic condition as a 
result thereof.  He thus maintains that as the result of such 
treatment on the VA's part, he has additional liver 
disability for which compensation for a liver disorder is 
warranted under 38 U.S.C.A. § 1151.

The Board observes in this instance that the record contains 
extensive inpatient records pertaining to VA biopsy of the 
veteran's liver on August 21, 1996, as well as some post 
surgery records dating until approximately April 1997.  It is 
not clear however, that all the available records evidencing 
continued liver follow-up have been made available.  
Additionally, the appellant has indicated that he continues 
receive treatment in this regard.  He stated in 
correspondence to the RO dated in May 1998 that he had 
medical evidence which substantiated a chronic disorder as a 
result of the liver biopsy in August 1996.  Consequently, any 
and all VA records dating from May 1997 should be requested 
and associated with the claims folder.  As well, the 
appellant will be requested to provide evidence of any 
private treatment he has had in this regard, if any. 

As well, the record reflects that the appellant had a VA 
examination in May 1997 to assess liver status.  However, 
this examination appears to have been fairly cursory, and did 
not elaborate in any meaningful way as to any additional 
disability of the liver with respect to 38 U.S.C.A. § 1151.  
If there is additional disability, it must be medically 
determined whether it was a necessary consequence of the 
treatment, or whether it was natural progress of the 
disorder.  Of course if there is no additional disability due 
to treatment, further opinion is not needed.  There is, 
however, a need for a medical opinion on these matters.  The 
fulfillment of VA's statutory duty to assist the appellant 
includes providing additional VA examination by a specialist 
when indicated, and requesting a medical opinion which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran's 
representative has also asserted that the examination is 
inadequate for the purposes of evaluating this claim.

Finally, the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) contains revised notice 
provisions and additional requirements pertaining to VA's 
duty to assist.  This change in the law has caused, in part, 
the need for the medical opinion referred to, and the request 
for additional evidence, as set out above.  The RO has not 
yet considered the veteran's claim in the context of the new 
law, nor has the veteran had an opportunity to prosecute the 
claim in that context.  Consequently, in order to ensure the 
veteran due process of law, and to avoid the possibility of 
prejudice, the Board will remand the case to the RO.  
38 C.F.R. § 19.9 (2000).  On remand, the RO should undertake 
any action deemed necessary to ensure that the requirements 
of the new law have been satisfied.

Under the circumstances, the Board finds that further 
evidentiary development is required, especially in light of 
the provisions of the Veterans Assistance Claims Act of 2000.  
Accordingly, this case is REMANDED for the following actions:

1.  The RO should contact the appellant 
and request that he provide additional 
information regarding any evidence of 
current or past treatment for residuals 
of his liver biopsy, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2000).  Specifically, he should 
be asked to provide the complete names 
and addresses of any and all private 
physicians who have treated him since 
August 21, 1996 for such disability.  The 
appellant should be given a reasonable 
opportunity to respond to the RO's 
communications, and any additional 
evidence received should be associated 
with the claims folder.  Moreover, the 
appellant is notified that he may submit 
additional evidence or argument while the 
case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should obtain for association with 
the claims folder reports of ongoing 
treatment of the veteran at VA facilities 
dating from May 1997.  To the extent needed, 
the veteran should be requested to provide 
information concerning the VA facilities from 
which treatment was obtained, and the 
approximate dates of the treatment.

3.  The veteran should be scheduled for 
a special VA liver examination to 
determine the nature and extent of any 
and all disability now indicated with 
respect to his liver biopsy in 1997.  
The examiner must be provided with the 
claims folder for review prior to the 
examination.  Based on a review of all 
pertinent medical documentation and 
history on file, (to include any 
material added to the claims folder 
pursuant to the evidentiary development 
requested above), the examiner should 
offer opinions as to each of the 
following questions:

a.  Does the veteran have additional 
liver disability or chronic or permanent 
worsening of any pre-existing disability 
as the result of the liver biopsy on 
August 21, 1996?  If so, what is the 
nature of such additional disability?

b.  If the veteran has additional 
disability related to the specified 
surgery above, does the additional 
disability consist of likely, certain or 
intended results of the surgery?  If 
there is no additional disability that 
should be set out, if there was improper 
treatment that should be set out, and if 
the current disability is the result of 
natural progress of the pathology, that 
should be set out.  Any impairment not a 
"necessary consequence" of the 
procedure should be set out.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the clinical report does not include 
fully detailed descriptions of pathology 
or adequate responses to the specific 
opinions requested, the report must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2000). 

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
appellant and his representative, and 
they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).




